Title: To George Washington from William Deakins, Jr., 22 September 1794
From: Deakins, William Jr.
To: Washington, George


               
                  Sir
                  Geo. Town [Md.] Sepr 22. 1794.
               
               I have receved from Mr Jones—7143 lb. Neat Tobo in Seven Hhds, in part of your Rents due for Woodstock Manner—for the Years 1792 & 1793, there is about 2000 more yet due—which he expe[c]ts to Collect soon—this Tobo will Command 30/ ⅌ Ct Cash no Allowance for Cask, perhaps in a few Weeks the price may be a little better, I am with much Respect Dear Sir Your Obt Servt
               
                  Will. Deakins Junr
               
             